DETAILED ACTION

Removal of Final Rejection
	The final office action mailed 12/27/21 was sent in error and is withdrawn.  This final office action replaces that one.

Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive.

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 11/11/21, with respect to the rejection(s) of the claim(s) over Park et al, US 8,102,666, in view of Lu et al., US 2007/0278696 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ibrahim et al., US 9,064,838.
Applicant's arguments regarding claim 33, filed 11/11/21, have been fully considered but they are not persuasive.
It is argued that Ibrahim teaches the encapsulant 106 one encloses one semiconductor element and not a second semiconductor element, including its top and lateral surfaces, above the first semiconductor element.
Please note that Ibrahim is relied upon to teach the thermal structure 502 of Park can be formed to have an encapsulated space above the semiconductor elements, as taught by Ibrahim (figure 1), instead of being directly on the semiconductor elements In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is in the same field of endeavor because it involves the packaging of semiconductor elements.

Allowable Subject Matter
Claims 42-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claim limitations are neither taught nor suggested by the prior art.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 8,102,666, in view of Lu et al., US 2007/0278696, and Ibrahim et al., US 9,064,838.
Regarding claim 1, Park (figures 2 & 6) teaches a semiconductor package structure, comprising:
a first conductive structure 202;
a plurality of first semiconductor elements 208/209 disposed on the first conductive structure 202;
a second conductive structure 104 disposed above the first semiconductor elements 208/209; and
a plurality of second semiconductor elements 604/610 disposed on the second conductive structure 104; and
a bonding wire 212 electrically connecting the second conductive structure 104 and the first conductive structure 202.
Park, which teaches the active surface is facing away, fails to teach each of the first semiconductor elements 208/209 having an active surface facing the first conductive structure 202.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Lu in the invention of Park because in figures 4 & 5 Lu teaches both configurations are conventionally known equivalents. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). Bond wires having the active side up and solder balls having the active side down are known to be interchangeable to skilled artisans.
Park (figure 2) teaches an encapsulant 102/214 encapsulating the first semiconductor elements 208/209 but Park fails to teach encapsulating the second semiconductor elements 604/610 and contacting a top surface and a lateral surface of the second semiconductor element within the thermal structure 502.
Ibrahim teaches encapsulating 106 the second semiconductor element 103 within the thermal structure 107.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the encapsulant of Ibrahim in the invention of Park because Ibrahim 
Please note that Ibrahim is relied upon to teach the thermal structure 502 of Park can be formed to have an encapsulated space above the semiconductor elements, as taught by Ibrahim (figure 1), instead of being directly on the semiconductor elements 604/610.  One would use this space to make room for bond wires, as in Ibrahim, and/or to create a cushion between the semiconductor elements and the thermal structure so that the thermal structure doesn’t damage the semiconductor elements.
With respect to claim 2, Ibrahim (figure 1) teaches the encapsulant encapsulates a top surface and a lateral surface of the first semiconductor elements
As to claim 27, Park (figures 1, & 2) teaches the second conductive structure 104 defines an opening 108 by two lateral surfaces, the opening 108 extends through the second conductive structure 104, and the bonding wire 212 passes through the opening 108 of the second conductive structure 104 and electrically connects the first conductive structure 202.
In re claim 28, Park (figures 1 & 2) teaches the second conductive structure 104 includes a plurality of bonding areas (areas where elements 604/610 attach to 104) between the second semiconductor elements 604/610, and the opening 108 is located between the bonding areas (areas where elements 604/610 attach to 104).

Pertaining to claim 30, Park (figure 2) teaches the encapsulant 102/214 contacts a sidewall of the opening 108 of the second conductive structure 104.
Concerning claim 36, Park (figure 2) the encapsulant 102/214 contacts a top surface of the first conductive structure 202, a top surface of the second conductive structure 104, and a sidewall of the opening 108 of the second conductive structure 104.
Claims 9, 10, 14, 34, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 8,102,666, in view of Lu et al., US 2007/0278696, and Ibrahim et al., US 9,064,838.
As to claim 9, Park (figures 1, 2 & 6) teaches a semiconductor package structure, comprising:
a first conductive structure 202;
at least one first semiconductor element 209/210 disposed on the first conductive structure 202;
a second conductive structure 104 disposed above the first semiconductor element 209/210, and defining an opening 108 extending through the second conductive structure 104 (figure 1);

a bonding wire 212 passing through the opening 108 of the second conductive structure 104, and electrically connecting the first conductive structure 202 and the second conductive structure 104.
Park, which teaches the active surface is facing away, fails to teach each of the first semiconductor elements 208/209 having an active surface facing the first conductive structure 202.
Lu (figures 4 & 5) teaches each of the first semiconductor elements 52 having an active surface facing the first conductive structure 212.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Lu in the invention of Park because in figures 4 &5 Lu teaches both configurations are conventionally known equivalents. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 
Park (figure 2) teaches an encapsulant 102/214 encapsulating the first semiconductor elements 208/209 but Park fails to teach encapsulating the second semiconductor elements 604/610 and contacting a top surface and a lateral surface of the second semiconductor element within the thermal structure 502.
Ibrahim teaches encapsulating 106 the second semiconductor element 103 within the thermal structure 107.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the encapsulant of Ibrahim in the invention of Park because Ibrahim teaches it is commonly known to one of ordinary skill in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  
Please note that Ibrahim is relied upon to teach the thermal structure 502 of Park can be formed to have an encapsulated space above the semiconductor elements, as taught by Ibrahim (figure 1), instead of being directly on the semiconductor elements 604/610.  One would use this space to make room for bond wires, as in Ibrahim, and/or to create a cushion between the semiconductor elements and the thermal structure so that the thermal structure doesn’t damage the semiconductor elements.
In re claim 10, Park (figure 2) teaches an encapsulant 102/214 encapsulating the bonding wire 212.

Pertaining to claim 37, Park (figure 6) teaches at least one first semiconductor element 209/210 includes a plurality of first semiconductor elements 209/210 disposed side by side, and the at least one second semiconductor element 604/610 includes a plurality of second semiconductor elements 604/610 disposed side by side.
In claim 38, Park (figures 1, 2 & 6) teaches the first conductive structure 202 includes a plurality of wire bonding pads (where 212 attaches to 202) located at a side of a combination of the first semiconductor elements 209/210, the second conductive structure 104 includes a plurality of wire bonding pads (where 212 attaches to 104) located at a side of a combination of the second semiconductor elements 104, and the wire bonding pads (where 212 attaches to 104) of the second conductive structure 104 are electrically connected to the wire bonding pads (where 212 attaches to 202) of the first conductive structure 202 through the bonding wire 212.
Regarding claim 39, Park (figure 2) teaches a plurality of solder bumps 206 disposed on a bottom surface of the first conductive structure 202.
With respect to claim 14, though Park (figure 2) fails to specifically teach a substrate, wherein the solder bumps 206 are electrically connected to the substrate, 

40, Park (figure 6) teaches the encapsulant (the underfill surrounding 606) further contacts a bottom surface of the at least one of the second semiconductor elements 604/610.  The underfill is part of the overall encapsulant system.  
41, Park (figure 6) teaches the encapsulant (the underfill surrounding 606) further contacts a bottom surface of the second semiconductor element 604/610. The underfill is part of the overall encapsulant system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891
1/11/2022